DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 18 July 2022:
	Claims 1-3, 5, 8-10, 14, 16 and 45-46 are amended.
	Claims 4, 6-7, 11-13, 18, 20-30, 32-34, 39-44 and 47-48 are canceled.
	Claim 50 is added.
	Claims 1-3, 5, 8-10, 14-17, 19, 31, 35-38, 45-46 and 49-50 are pending. 


Allowable Subject Matter
Claims 1-3, 5, 8-10, 14-17, 19, 31, 35-38, 45-46 and 49-50 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards secure configuration of electronic devices. According to the method, the electronic device connects to a blockchain database; determines from said blockchain database a configuration block comprising block identification data, where the block identification data corresponds to device identification data, stored with the electronic device; obtains configuration information from said configuration block; and using the configuration information, conducts configuration of the electronic device. 

The closest prior art are as follows:

CHEN et al. (U.S. PGPub. 2018/0374173) discloses techniques for a digital content copyright management method including receiving a copyright processing request, and constructing a copyright management transaction according to the copyright processing request; and storing the copyright management transaction in a blockchain for processing. However, unlike the instant invention, Chen does not disclose “wherein in case the updated configuration block also comprises a forward update indicator, the forward update routine is conducted repeatedly, so that the electronic device is configured with configuration information, comprised in a youngest or last configuration block of the blockchain database.”

Dix et al. (U.S. Patent 10,305,694) discloses techniques for propagating configuration data using a blockchain including storing a blockchain comprised of a plurality of blocks, each being comprised of a block header having a timestamp and one or more configuration transactions. However, unlike the instant invention, Dix does not disclose “wherein in case the updated configuration block also comprises a forward update indicator, the forward update routine is conducted repeatedly, so that the electronic device is configured with configuration information, comprised in a youngest or last configuration block of the blockchain database.”

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-3, 5, 8-10, 14-17, 19, 31, 35-38, 45-46 and 49-50 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.M./Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499